Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.


Response to Arguments
3.	Applicant’s arguments, see remarks page 5-7, filed 12/30/2021, with respect to the rejection(s) of claims 1, 2, 4 under 35 U.S.C. 103 as being unpatentable over Saunderson (US 4,814,705) in view of Boenisch (US 2013/0127452) and Claim 3 under 35 U.S.C. 103 as being unpatentable over Saunderson in view of Boenisch, and further in view of Tada et al (US 20120153944) have been fully considered as follows:




Applicant argues on page 6, regarding amended independent claim 1 that “MPEP 2111.03 sets forth that “composed of’ excludes any element not specified in the claim. Accordingly, the first magnet piece is composed of only a first permanent magnet, and the second magnet piece is composed of only a second permanent magnet. Therefore, the recitation of “composed of’ in claim 1 excludes the permanent magnetic yoke 26 of Boenisch from being interpreted as the “second permanent magnet”.
Accordingly, Applicant submits, Saunderson and Boenisch taken alone or in combination fails to teach the feature “the second magnet piece is composed of a second permanent magnet” recited in claim 1.
In view of the above, withdrawal of the 103 rejection is respectfully requested. Moreover, if claim 1 is allowable over the cited references, then its dependent claims also stand non-obvious over the cited references as a matter of law. See In re Fine, 837 F.2d 1071 (Fed. Cir. 1988).”

Examiner Response:
Applicant’s arguments, see page 6 that, have been fully considered and are persuasive. Because applicant has amended the claims. Therefore the rejection has been withdrawn. However applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “the first magnet piece is composed of a first permanent magnet, the second magnet piece is composed of a second permanent magnet”. Therefore, In view of applicant’s claim amendment, Kurokawa is applied to meet at 

New claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saunderson in the US Patent Number US 4814705 A in view of Kurokawa (US 20130076349 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites, “wherein the end face of the first magnet piece near the test object, the end face of the second magnet piece near the test object, and the other end face on an opposite side of the second magnet piece are all north poles or all south poles”. The limitation is not clear. Claim recites that the end face of both the first magnet piece and the second magnet piece near the test object and the opposite side of the second magnet are either all North Pole or South Pole. However the limitation is not clear. If one face of the second magnet is North Pole then the other end face should be South Pole. But the claim recites both faces of the second magnet are either North Pole or South Pole. Therefore the limitation is not clear.
Clarification is required to make the claim limitation clear. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saunderson in the US Patent Number US 4814705 A in view of Kurokawa in the US Patent Application Publication Number US 20130076349 A1.
Regarding claim 1, Saunderson teaches an eddy current flaw detection device [Figure 2a, 2b below] that generates eddy current on a test object [12] and inspects a state of a surface of the test object [12] by detecting a change of the eddy current (A method and an apparatus for detecting magnetic discontinuities in a specimen of a magnetizable material; Column 1 Line 6-8; Each sensor might be arranged to detect the leakage flux perpendicular to the surface; or the leakage flux tangential to the surface and either parallel, or perpendicular, to the direction of movement of the sensor.  Indeed it may be arranged to detect any combination of these three components of the leakage flux.  However movement of the means for inducing the magnetic field creates eddy currents whose magnetic flux depends upon the speed of the movement, and preferably the leakage flux is detected tangential to the surface to minimize the effect of such eddy currents; Column 1 Line 47-57; Referring to FIG. 1, Figure 2a: Modified Figure 2 of Saunderson below and Figure 2b: Modified Figure 2 of Saunderson below, an apparatus 10 for detecting magnetic discontinuities, and in particular corrosion pits in a steel plate 12; Column 2 Line 37-39), the eddy current flaw detection device comprising: 
a detection part [48] (Hall effect sensor 48 as the detection part as it detects any discontinuity) (There is a wide slot 46 along the lower face of the block 40 in which is fixed a printed circuit board (not shown) carrying a linear array of twenty-one Hall effect sensors 48; Column 2 Line 64-67) for detecting a change of the eddy current (Each sensor might be arranged to detect the leakage flux perpendicular to the surface; or the leakage flux tangential to the surface and either parallel, or perpendicular, to the direction of movement of the sensor.  Indeed it may be arranged to detect any combination of these three components of the leakage flux.  However movement of the means for inducing the magnetic field creates eddy currents whose magnetic flux depends upon the speed of the movement, and preferably the leakage flux is Column 1 Line 47-57); and
a magnetic-field forming magnet [32] +[36] (a magnet 32 and permanent magnet 36 as the magnetic field forming magnet) that is disposed outside the detection part [48] (Figure 2a: Modified Figure 2 of Saunderson as shown below shows that the a magnetic-field forming magnet [32] +[36] that is disposed outside the detection part [48]) and applies a magnetic field to the test object [12] (a magnet 32 of a generally horseshoe shaped cross-section; Column 2 Line 47-48; The magnet 32 consists of a mild steel yoke 34 supported around its lower edges by the flange 30, each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38; Column 2 Line 48-57; Figure 2a: Modified Figure 2 of Saunderson as shown below),

    PNG
    media_image1.png
    431
    768
    media_image1.png
    Greyscale

Figure 2a: Modified Figure 2 of Saunderson
wherein the magnetic-field forming magnet [32+36] includes a first magnet piece [36] and a second magnet piece [32] more remote from the test object [12] than the first magnet piece [36] (The magnet 32 (second magnet piece) consists of a mild steel yoke 34 supported around its lower edges by the flange 30, each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 (first magnet piece) of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38; Column 2 Line 48-57; Figure 2a: Modified Figure 2 of Saunderson above shows that the magnetic-field forming magnet [32+36] includes a first magnet piece [36] and a second magnet piece [32] more remote from the test object [12] than the first magnet piece [36]), and
the first magnet piece [36] has an end face near the test object [12] such that the end face has a smaller area than at least one of end faces of the second magnet piece [32] (Figure 2a: Modified Figure 2 of Saunderson above shows that the first magnet piece [36] has an end face near the test object [12] such that the end face has a smaller area than at least one of end faces of the second magnet piece [32]), the second magnet piece [32] having one of the end faces near the test object [12] and the other end face on an opposite side of the second magnet piece [32] (Figure 2a: Modified Figure 2 of Saunderson above shows that the second magnet piece having one of the end faces near the test object [12] and the other end face on an opposite side of the second magnet piece [32]),
the first magnet piece [36] is composed of a first permanent magnet [36] (each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 (first magnet piece) of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38; Column 2 Line 48-57; The first magnet piece is permanent magnet 36).
Saunderson fails to teach that the detection part, comprising a coil and the second magnet piece is composed of a second permanent magnet.
Kurokawa teaches a probe for use in an eddy current testing (Paragraph [0002] Line 1), wherein 
the detection part, comprising a coil [7] (In the self induction type cross coil 7, the first coil 9 and second coil 11 performs excitation as well as detection; Paragraph [0026] Line 1-2), and 
the second magnet piece is composed of a second permanent magnet [5] (As shown in FIGS. 1A and 1B, an eddy current probe 1 (hereinafter, simply referred to as "probe") of the present embodiment is provided with a pair of permanent magnets 3 and 5 placed with a distance from each other and a cross coil 7 placed between the permanent magnets 3 and 5; Paragraph [0022] Line 1-5). The purpose of doing so is to reduce noise presumably caused by permeability, to reduce noise remarkably by using the eddy current probe in which the direction of an electric current flowing through the excited cross coil and the direction of a magnetic field generated by the permanent magnet intersect with each other, to provide superior detection performance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saunderson in view of Kurokawa, because Kurokawa teaches to include a second permanent magnet reduces noise presumably caused by permeability (Paragraph [0008]), reduces noise remarkably by using the eddy current probe in which the direction of an electric current flowing through the excited cross coil and the direction of a magnetic field generated by the permanent magnet intersect with each other, provides superior detection performance (Paragraph [0009]). 


Regarding claim 2, Saunderson teaches an eddy current flaw detection device, wherein 
in a width direction, a width of the end face of the second magnet piece [32] near the test object [12] is larger than a width of the end face of the first magnet piece [36] near the test object [12] (Figure 2b: Modified Figure 2 of Saunderson below shows that the end face of 
in a length direction, a length of the end face of the second magnet piece [32] near the test object [12] is larger than a length of the end face of the first magnet piece[36]  near the test object [12] (Figure 2b: Modified Figure 2 of Saunderson below shows that in a length direction, a length of the end face of the second magnet piece [32] near the test object [12] is larger than a length of the end face of the first magnet piece[36]  near the test object [12]).
the width direction and the length direction are orthogonal to each other and the width direction and the length direction are directions parallel with the end face of the first magnet piece near [36] the test object [12] (Figure 2b: Modified Figure 2 of Saunderson below shows the width direction and the length direction are orthogonal to each other, and the width direction and the length direction are directions parallel with the end face of the first magnet piece near the test object).


    PNG
    media_image2.png
    483
    859
    media_image2.png
    Greyscale

Figure 2b: Modified Figure 2 of Saunderson


Regarding claim 5, Saunderson teaches an eddy current flaw detection device, 
wherein the first magnet piece [36] and the second magnet piece [32] directly touch each other (The magnet 32 (second magnet piece) consists of a mild steel yoke 34 supported around its lower edges by the flange 30, each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 (first magnet piece) of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38; Column 2 Line 48-57; Figure 2a: Modified Figure 2 of Saunderson above shows that the magnetic-field forming magnet [32+36] includes a first magnet piece [36] and a second magnet .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saunderson ‘705 A in view of Kurokawa ‘349 A1, as applied to claim 1 above and further in view of Tada et al. (Hereinafter “Tada”) in the US Patent Application Publication Number US 20120153944 A1.

Regarding claim 3, Saunderson teaches an eddy current flaw detection device, wherein the test object is made of steel (An apparatus 10 for detecting magnetic discontinuities, and in particular corrosion pits in a steel plate 12; Column 2 Line 37-39).
However the combination of Saunderson and Kurokawa does not teach that the test object is made of austenitic stainless steel, the test object has an outer surface including a welded part of austenitic stainless steel, and the eddy current flaw detection device generates eddy current on the welded part and inspects presence or absence of a flaw on the welded part by detecting a change of the eddy current.

the test object is made of austenitic stainless steel, the test object has an outer surface including a welded part of austenitic stainless steel (an inspection method for detecting a foreign metallic material mixed into an austenitic stainless steel material weld; Paragraph [0007] Line 2-3), and the eddy current flaw detection device generates eddy current on the welded part and inspects presence or absence of a flaw on the welded part by detecting a change of the eddy current (a method for inspecting an austenitic stainless steel weld, which comprises performing eddy current test (eddy current examination) of a weld portion of an austenitic stainless steel using a probe; Paragraph [0009] Line 1-4; Claim 1). The purpose of doing so is to detect the presence or absence of a foreign metallic material mixed into the weld portion and to detect the presence or absence of a foreign metallic material more satisfactory accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saunderson and Kurokawa, in view of Tada, because Tada teaches to include a test object with an outer surface including a welded part of austenitic stainless steel helps to detect the presence or absence of a foreign metallic material mixed into the weld portion (Paragraph [0009]) and also helps to detect the presence or absence of a foreign metallic material more satisfactory accuracy (Paragraph [0010]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saunderson’705 A in view of Kurokawa ‘349 A1, as applied to claim 1 above, and further in view of Boenisch in the US patent Application Publication Number US 20130127452 A1.

Regarding claim 4, the combination of Saunderson and Kurokawa fails to teach an eddy current flaw detection device, wherein the end face of the first magnet piece near the test object, the end face of the second magnet piece near the test object, and the other end face on an opposite side of the second magnet piece are all north poles or all south poles.
Boenisch teaches a method and apparatus for the inspection of electrically conductive components (Paragraph [0001] Line 2-3), wherein 
the end face of the first magnet piece [27] near the test object, the end face of the second magnet piece [26] near the test object, and the other end face on an opposite side of the second magnet piece [26] are all north poles or all south poles (Figure 5 shows that the end face of the first magnet piece [27] near the test object, the end face of the second magnet piece [26] near the test object, and the other end face on an opposite side of the second magnet piece are all north poles or all south poles). The purpose of doing so is to allow the permanent magnet to be moved to a deactivated position, therefore there is no, or minimal, DC magnetic field generated by the permanent magnetic within the test component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saunderson and Kurokawa in view of Boenisch, because Boenisch teaches to include the end face of the first magnet piece near the test object, the end face of the second magnet piece near the test object, and the other end face on an opposite side of the second magnet piece all north poles or all south poles allows the permanent magnet to be moved to a deactivated position, therefore there is no, or minimal, DC magnetic field generated by the permanent magnetic within the test component (Paragraph [0038]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866